United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-18348 BE AEROSPACE, INC. (Exact name of registrant as specified in its charter) Delaware 06-1209796 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1400 Corporate Center Way, Wellington, Florida (Address of principal executive offices) (Zip Code) (561) 791-5000 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock, $.01 Par Value (Title of Class) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [X] No []. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No [X]. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No []. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No []. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer (do not check if a smaller reporting company) [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X]. The aggregate market value of the registrant's voting stock held by non-affiliates was approximately $4,225.2 million on June 30, 2011 based on the closing sales price of the registrant's common stock as reported on the NASDAQ Global Select Market as of such date, which is the last business day of the registrant's most recently completed second fiscal quarter. Shares of common stock held by executive officers and directors and persons who own 5% or more of outstanding common stock have been excluded since such persons may be deemed affiliates. This determination of affiliate status is not a determination for any other purpose. The number of shares of the registrant's common stock, $.01 par value, outstanding as of February 21, 2012 was103,925,601 shares. DOCUMENTS INCORPORATED BY REFERENCE Certain sections of the registrant's Proxy Statement to be filed with the Commission in connection with the 2012 Annual Meeting of Stockholders are incorporated by reference in Part III of this Form 10-K. With the exception of those sections that are specifically incorporated by reference in this Annual Report on Form 10-K, such Proxy Statement shall not be deemed filed as part of this Report or incorporated by reference herein. INDEX PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 15 ITEM 1B. Unresolved Staff Comments 21 ITEM 2. Properties 22 ITEM 3. Legal Proceedings 22 ITEM 4. Mine Safety Disclosures 22 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 ITEM 6. Selected Financial Data 24 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk 34 ITEM 8. Financial Statements and Supplementary Data 35 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 35 ITEM 9A. Controls and Procedures 35 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 38 ITEM 11. Executive Compensation 41 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 42 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 42 ITEM 14. Principal Accountant Fees and Services 42 PART IV ITEM 15. Exhibits and Financial Statement Schedules 43 Index to Exhibits 44 Signatures 47 Index to Consolidated Financial Statements and Schedule F-1 FORWARD-LOOKING STATEMENTS The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements to encourage companies to provide prospective information to investors. This Annual Report on Form 10-K (Form “10-K”) includes forward-looking statements that reflect our current expectations and projections about our future results, performance and prospects. Forward-looking statements include all statements that are not historical in nature or are not current facts. We have tried to identify these forward-looking statements by using words including “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “should,” “will,” and similar expressions. These forward-looking statements are subject to a number of risks, uncertainties, assumptions and other factors that could cause our actual results, performance and prospects to differ materially from those expressed in, or implied by, these forward-looking statements. These factors include the risks, uncertainties, assumptions and other factors discussed under the headings “Item 1A. Risk Factors,” as well as “Item 1. Business,” “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and elsewhere in this Form 10-K, including: future events that may have the effect of reducing our available operating income and cash balances, such as unexpected operating losses, the impact of rising fuel prices on our airline customers, outbreaks in national or international hostilities, terrorist attacks, prolonged health and environmental issues that reduce air travel demand (e.g., SARS, Swine Flu, Icelandic volcano eruptions), delays in, or unexpected costs associated with, the integration of our acquired or recently consolidated businesses, conditions in the airline industry, conditions in the business jet industry, problems meeting customer delivery requirements, our success in winning new or expected refurbishment contracts from customers, capital expenditures, increased leverage, possible future acquisitions, facility closures, product transition costs, labor disputes involving us, our significant customers’ suppliers or airframe manufacturers, the impact of a prolonged global recession, the possibility of a write-down of intangible assets, delays or inefficiencies in the introduction of new products, fluctuations in currency exchange rates or our inability to properly manage our rapid growth. In light of these risks and uncertainties, you are cautioned not to unduly rely on such forward-looking statements when evaluating the information presented herein. These statements should be considered only after carefully reading this entire Form 10-K. Except as required under the federal securities laws and rules and regulations of the Securities and Exchange Commission (“SEC”), we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Additional risks that we may currently deem immaterial or that are not presently known to us could also cause the forward-looking events discussed in this Form 10-K not to occur. Unless otherwise indicated, the industry data contained in this Form 10-K is from the January/February 2012 issue of the Airline Monitor, December 2011 reports of the International Air Transport Association (“IATA”), the Boeing Current Market Outlook 2011, “The ACAS Database” or the Airbus and Boeing corporate websites. PART I ITEM 1. BUSINESS Our Company General Based on our experience in the industry, we believe we are the world’s leading manufacturer of cabin interior products for commercial aircraft and business jets and the world’s leading distributor of aerospace fasteners and consumables. We sell our products directly to virtually all of the world’s major airlines and aerospace manufacturers. Based on our experience, we believe that we have achieved leading global market positions in each of our major product categories, which include: ● a broad line of aerospace fasteners and consumables, consisting of over 400,000 Stock Keeping Units (“SKUs”) serving the aerospace, commercial aircraft, business jet and military and defense industries; ● commercial aircraft seats, including an extensive line of super first class, first class, business class, touristclass and regional aircraft seats; ● a full line of aircraft food and beverage preparation and storage equipment, including galley systems, lavatories, coffeemakers, water boilers, beverage containers, refrigerators, freezers, chillersand a line of ovens that includes microwave, high efficiency convection and steam ovens; ● both chemical and gaseous aircraft oxygen storage, distribution and delivery systems, protective breathing equipment and a broad range of lightingproducts; and ● business jet and general aviation interior products, including an extensive line of executive aircraft seats, direct and indirect overhead lighting systems, passenger and crew oxygen systems, air valve systems, and high-end furniture and cabinetry. 1 We also design, engineer and manufacture customized fully integrated thermal and power management solutions for participants in the defense industry, aerospace original equipment manufacturers (“OEMs”) and the airlines. In addition, we provide comprehensive aircraft cabin interior reconfiguration, program management and certification services. Since our organization as a corporation in Delaware in 1987, we have substantially expanded the size, scope and nature of our business as a result of a number of acquisitions. Between 1989 and 2006, we completed 28 acquisitions, for an aggregate purchase price of approximately $1.2 billion. We believe these acquisitions enabled us to position ourselves as a preferred global supplier to our customers. During this period we consolidated facilities and product lines, implemented lean manufacturing and continuous improvement programs and invested in our information technology. All of these efforts allowed us to continually improve our productivity and expand our operating margins. For example, during the three-year period ended December 31, 2008 (exclusive of a goodwill and intangible asset impairment charge in 2008), we were able to expand our operating margins by 570 basis points. In 2008, we completed the acquisition of the consumables solutions distribution business (“HCS”) from Honeywell International Inc. (“Honeywell”) for the aggregate purchase price of approximately $1.0 billion. The combination of HCS with our existing consumables products business created the world’s leading distributor of aerospace fasteners and consumables. Through this acquisition, we eliminated four facilities and significantly expanded operating margins in our consumables segment. In October 2010, we acquired TSI Group, Inc. (“TSI”) and the aerospace fastener distribution business of Satair A/S (“Satair”) for a net purchase price of approximately $307 million and $162 million, respectively. TSI is a market leader in the design, engineering and manufacturing of customized, fully integrated, thermal management and interconnect solutions that address complex power management requirements of a broad range of customers in the aerospace and defense industries. TSI is included as a component of our commercial aircraft segment. Satair is a distributor of consumables to European and Asia Pacific aerospace manufacturers and their suppliers and is included as a component of our consumables management segment. During 2011, the Company completed four smaller acquisitions to bolster key technologies for an aggregate purchase price of approximately $60 million, which net of proceeds from the sale of two non core businesses of approximately $19 million, resulted in a net investment of approximately $41 million. On January 30, 2012, the Company acquired UFC Aerospace Corp. (“UFC”), a leading provider of complex supply chain management and inventory logistics solutions, for approximately $400 million in cash, a portion of which we funded using our undrawn $750 million revolving credit facility and cash on hand. Our principal executive offices and corporate headquarters are located at 1400 Corporate Center Way, Wellington, Florida 33414 and our telephone number is 561-791-5000. Industry Overview The commercial and business jet aircraft cabin interior products industries encompass a broad range of products and services, including aircraft seating, passenger entertainment and service systems, food and beverage preparation and storage systems, galleys, passenger and crew oxygen storage, distribution and delivery systems, lavatories, lighting systems, evacuation equipment, and overhead bins, as well as interior reconfigurations and a variety of other engineering, design, integration, installation, retrofit and certification services such as passenger-to-freighter conversions. Historically, the airline cabin interior products industry has derived revenues from five sources: ● New installation programs in which airlines purchase new equipment directly from interior equipment manufacturers to outfit these newly purchased aircraft; ● Retrofit programs in which airlines purchase new interior furnishings toupgrade the interiors of aircraft already in service; ● Refurbishment programs in which airlines purchase components and services to improve the appearance and functionality of their cabin interior equipment; ● Equipment to upgrade the functionality or appearance of the aircraft interior; and ● Replacement spare parts. 2 The retrofit and refurbishment cycles for commercial aircraft cabin interior products differ by product category. Aircraft seating typically has a refurbishment cycle of one to two years and a retrofit cycle of four to eight years. Food and beverage preparation and storage equipment is periodically upgraded or repaired, and requires a continual flow of spare parts, but may be retrofitted only once or twice during the useful life of an aircraft. Thermal management solutions were first required and developed for power management products on military sub-systems for airplanes, unmanned aerial vehicles, ground vehicles, helicopters, ground systems, and a broad array of additional applications that require extensive electrical and computing power in small lightweight footprints with controlled but rapid dissipation of heat. This technology is migrating into the commercial aerospace market and is expected to grow at a healthy rate over the next decade as a result of changing electronics technologies at the component and system level as well as the continued introduction of More Electric Aircraft (“MEA”) such as the Boeing B787, B747-8, and the Airbus A350. There is a direct relationship between demand for fasteners and consumables products and fleet size, aircraft utilization andaircraft age, as well as the rate of production of new aircraft. All aircraft must be serviced at prescribed intervals, which also drivesaftermarket demand for aerospace fasteners and consumables products. Historically, aerospace fastener and consumables products revenues have been derived from the following sources: ● Supporting OEMs of aircraft and aircraft components; ● Mandated maintenance and replacement of specified parts; ● Demand for aerospace fasteners and other consumables for new build aircraft from the OEMs and their suppliers; ● Aerospace and defense subcontractors, most of whom tend to purchase through distributorsas a resultof thechannel shiftto outsourcingby aerospace and military aircraft OEMs; and ● Demand for structural modifications, cabin interior modifications and passenger-to-freighter conversions. In addition, increasingly, aerospace and defense suppliers are relying on companies such as our consumables management segment to provide a customized single point of contact for inventory management, customized invoicing, automated forecasting and usage monitoring, centralized communications and tracking across their supply base. Based on industry sources and studies, we estimate that during 2011, the commercial and business jet cabin interior products industry, for the principal products of the type which we manufacture, exclusive of service revenues, had annual sales of approximately $2.5 billion and the aerospace fastener and consumables industry had annual sales of approximately $4.0 billion. We estimate that the total worldwide installed base of commercial and general aviation aircraft cabin interior productsfor the principal productsof the type whichwe manufacture, valued at replacement prices, was approximately $18.5 billion as of December 31, 2011. During 2011, global air traffic increased by 6.5% as compared with a global traffic increase of 7.2% in 2010 and a global traffic decrease of 2.4% in 2009. The increases in 2011 and 2010 global traffic demand reflect the initial stages of the global economic recovery. Importantly, international traffic was up 6.9% in 2011 as compared with 2010, and premium tickets sold (in first and business classes on long-haul routes) increased by 5.5%. The airline industry increased airline capacity by 6.8% in line with the 6.5% increase in global traffic. As a result, the airlines are operating at relatively profitable levels. In fact, airline load factors and yields are at near record levels for the industry. The airline industry is expected to have generated approximately $7.0 billion in global airline profits in 2011. 3 The airlines have substantially strengthened their balance sheets over the past several years through operating profits and by accessing capital markets. As a result, we believe airline balance sheets are much stronger than in any time in the past ten years. Approximately 726 business jets were delivered in 2011 versus 766 business jets in 2010 and 853 business jets in 2009. Other factors expected to affect the industries we serve include the following: Wide-Body Aircraft Deliveries. Deliveries of wide-body, long haul aircraft constitute an increasing share of total new aircraft deliveries and are an increasing percentage of the worldwide fleet. Wide-body aircraft represented approximately 21.1% of all new commercial aircraft (excluding regional jets) delivered over the four-year period ended December 31, 2011. According to the Airline Monitor, 218 new wide-body aircraft were delivered in 2011 and approximately 322 are expected to be delivered in 2012. Over the 2012-2015 period, 1,587 wide-body aircraft deliveries are expected, averaging approximately 397 such aircraft per year, or an 82% higher delivery level as compared with 2011 and representing approximately 25% of total deliveries. The Airline Monitor also predicts that nearly 5,047 twin-aisle aircraft will be delivered over the 2012-2022 timeframe or approximately 505 wide-body and super wide-body aircraft per year, which is 132% higher, on average, as compared to 2011 deliveries. According to the Airline Monitor, wide-body aircraft deliveries are expected to grow at a 20% compounded annual growth rate (“CAGR”) over the four-year period ending 2015. Long-Term Growth in Worldwide Fleet. According to the Airline Monitor, new deliveries of large commercial aircraft increased to 1,008 aircraft in 2011, as compared to 962 aircraft in 2010 and 969 in 2009. According to the Airline Monitor, new aircraft deliveries are expected to total 1,165 in 2012 and 1,305 in 2013. Worldwide air traffic is expected to grow by approximately 5.5% in 2012 and the Airline Monitor has forecasted revenue passenger miles to increase at a CAGR of approximately 5.1% during the 2011-2026 period, increasing from 3.2 trillion miles in 2011 to approximately 6.8 trillion miles by 2026. As a result, the Airline Monitor expects the worldwide fleet of passenger jet aircraft to increase by approximately 68% from approximately 22,000 regional, single-aisle and twin-aisle aircraft at December 31, 2011 to approximately 37,000 aircraft at December 31, 2026. Existing Installed Base. According to industry sources, the world's active commercial passenger aircraft fleet consisted of approximately 22,000 aircraft as of December 31, 2011. Additionally, based on industry sources, there are approximately 16,750 business jets currently in service. Based on such fleet numbers, we estimate that the total worldwide installed base of commercial and general aviation aircraft cabin interior productsfor the principal productsof the type whichwe manufacture, valued at replacement prices, was approximately $18.5 billion as of December 31, 2011. The size of the installed base is expected to increase as a result of the growth in the world-wide fleet and is expected to generate additional and continued demand for retrofit, refurbishment, consumables and spare parts. Engineering Services Markets. Historically, the airlines have relied primarily on their own in-house engineering resources to provide engineering, design, integration and installation services, as well as services related to repairing or replacing cabin interior products that have become damaged or otherwise non-functional. As cabin interior product configurations have become increasingly sophisticated and the airline industry increasingly competitive, the airlines have begun to outsource certain of these services in order to increase productivity and reduce costs. Outsourced services include: ● Engineering, design, integration, project management, installation and certification services; ● Modifications and reconfigurations for commercial aircraft including passenger-to-freighter conversions and related kits; and ● Services related to the support of product upgrades. Competitive Strengths We believe that we have a strong competitive position attributable to a number of factors, including the following: Large Installed Base. We have a large installed base of commercial and general aviation aircraft cabin interior productsfor the principal productsof the type whichwe manufacture, valued at replacement prices, of approximately $8.4 billion as of December 31, 2011. Based on our experience in the industry, we believe our installed base is substantially larger than that of our competitors. We believe that our large installed base is a strategic advantage, as airlines tend to purchase aftermarket products and services, including spare parts, retrofit and refurbishment programs, from the original supplier. As a result, we expect our large installed base to generate continued aftermarket revenue as airlines continue to maintain, evolve and reconfigure their aircraft cabin interiors. 4 Operating Leverage and Low Cost Producer. Our ability to leverage our manufacturing, engineering and distribution capabilities has allowed us to expand operating margins. As a result of our continuous improvement initiatives, global sourcing and lean manufacturing programs, our operating margins have increased substantially. For example, our 2011 operating margin of 17.1% expanded by 120 basis points over the operating margin we realized for the year ended 2010 and 240 basis points over the operating margin we realized for the year ended 2007, reflecting ongoing manufacturing efficiencies, a shift in product mix as a result of the rapid growth of our consumables management segment and operating leverage on the higher volume of sales. Capitalizing on Shift Toward Seller Furnished Equipment (“SFE”). Traditionally, we, and our competitors, have sold customized cabin interior products directly to the airlines. Commencing with the launch of the Boeing 787 and Airbus A350 XWB, we began a campaign to develop a range of new aircraft interior products and to market certain interior systems directly to Boeing and Airbus. During 2011, the Company was awarded one of the most important new business programs in its history when Boeing selected us as the exclusive manufacturer of modular lavatory systems for Boeing’s 737 NG family of airplanes, as well as the Boeing 737 MAX. The award is initially valued in excess of $800 million, exclusive of retrofit orders, which, over time, are expected to be substantial. This innovative SFE system will become standard equipment on these aircraft. Our proprietary lavatory systems create the opportunity to add up to six incremental passenger seats on each new 737 NG airplane. We have also been selected by Boeing to manufacture our LED cabin lighting for the next generation Boeing 737 Sky Interior aircraft. To date, we have been selected by Boeing to manufacture our patented Pulse OxygenTM system and passenger service units for the B787 and B747-8, and we have been selected by Airbus to manufacture our next generation galley systems and our patented passenger oxygen delivery system for the A350 XWB. Additionally, we have been selected by major business jet manufacturers to provide vacuum waste water systems. As of December 31, 2011, the SFE programs we have won are currently expected to generate approximately $4.4 billion in revenues over time, and are expected to significantly increase our content per aircraft type; however, only a small portion of these programs are included in our reported backlog at December 31, 2011. This effort by the Company to develop and market new interior systems directly to the OEMs is important to us as it represents a significant potential increase in the dollar value of our products on each such aircraft type. Focus on Innovation and New Product Development. Our aircraft cabin interior products businesses are engaged in extensive product development and marketing efforts for both new features on existing products and new products. We believe, based on our experience in the industry, that we are a technological leader, with the largest research and development organization in the cabin interior products industry. The success of these and other new product development efforts are expected to increase demand for our products in both newly purchased aircraft and in aftermarket retrofits and it has allowed us to grow our backlog and improve the product mix of our current backlog. Newly introduced products include a broad range of amenities such as luxurious first class cabins with appointments such as lie-flat seating, mini-bars, closets, flat screen TVs, digital light-emitting-diode (“LED”) mood lighting,electric lie-flat first and business class seats, Pulse Oxygen™ gaseous passenger oxygen systems for the Boeing 787 and Airbus A350 XWB, next generation galley systems for the Airbus A350 XWB, electric fully berthing business jet seating, lightweight, lower maintenance waste water systems for business and commercial jets and a full range of business and executive jet seating. We recently introduced our new patented Pinnacle® main cabin seating platform, which we believe is the industry’s lightest full-featured seat that significantly reduces cost of ownership, simplifies maintenance and increases overall passenger living space. We also introduced our digital LED lighting system for the new Boeing 737 Sky Interior aircraft. This innovative, lightweight LED system features adjustable lighting with full spectrum color capabilities, providing superior cabin ambiance and unprecedented lighting control. As of December 31, 2011, we had 1,198 employees in engineering, research and development and program management. We believe our engineering, research and development effort and our on-site technicians at both the airlines and airframe manufacturers enable us to play a leading role in developing and introducing innovative products to meet emerging industry trends, and thereby gain early entrant advantages. 5 Exposure to International Markets. Revenues and backlog by geographic region are set forth in the following charts: We believe this geographic diversification makes us less susceptible to a downturn in a specific geographic region and allows us to take advantage of regional growth trends. Diverse Product Offering and Broad Customer Base. We provide a comprehensive line of products and services to a broad customer base. During the three-year period ended December 31, 2011, no single customer accounted for more than 10% of our consolidated revenues. Our commercial aircraft and business jet segments have a broad range of over 250 principal customers, including all of the world’s major airlines, business jet manufacturers and completion centers. Our consumables management segment sells consumables to over 3,600 customers throughout the world. During the year ended December 31, 2011, our sales to Boeing and Airbus together represented approximately 12% of our total sales. We believe that our broad product offering and customer base make us less vulnerable to the loss of any one customer or program. We have continued to expand our available products and services based on our belief that the airline industry increasingly will seek an integrated approach to the design, development, integration, installation, testing and sourcing of aircraft cabin interior equipment. Experience with a Complex Regulatory Environment. The airline industry is heavily regulated. The Federal Aviation Administration (the “FAA”) prescribes standards and licensing requirements for manufacturers and sellers of many aircraft components, including virtually all commercial airline and general aviation cabin interior products, and licenses component repair stations within the United States. Comparable agencies, such as the European Aviation Safety Agency (the “EASA”), the Japanese Civil Aviation Board (the “JCAB”), and the Civil Aviation Administration of China (the “CAAC”), prescribe standards, establish licensing requirements and regulate these matters in other countries. In addition, designing new products to meet existing regulatory requirements and retrofitting products to comply with new regulatory requirements can be both expensive and time consuming. We have a long history and extensive experience with the complex regulatory environments in which we operate and believe this enables us to efficiently obtain the required approvals for new products and services. Growth Opportunities We believe that we will benefit from the following industry trends: Growth of Wide-Body Aircraft Fleet. New aircraft deliveries of wide-body aircraft are expected to continue to grow over the long term, reflecting the expected growth in revenue passenger miles over the 2011-2026 period. The trend toward a global fleet with a higher percentage of wide-body aircraft is significant to us because wide-body aircraft require up to six-to-nine times the dollar value content of the principal products of the type which we manufacture as compared to narrow-body aircraft. For example, wide-body aircraft carry up to three or four times the number of seats as narrow-body aircraft and have multiple classes of service, including super first class compartments and first class and business class configurations. In addition, aircraft cabin crews on wide-body aircraft flights may make and serve between 300 and 900 meals and may brew and serve more than 2,000 cups of coffee and serve more than 200 glasses of wine on a single flight, thereby generating substantial demand for seating products and food and beverage preparation and storage equipment, as well as extensive oxygen storage, delivery distribution systems and lighting systems. 6 Worldwide Fleet Creates Demand for Aftermarket and Consumables Products. The size of the worldwide fleet is important to us since the proper maintenance of the fleet generates ongoing demand for spare parts, refurbishment retrofits, fasteners and other consumables products. Our substantial existing installed base of products typically generates continued retrofit, replacement, upgrade, refurbishment, repair and spare parts revenue as airlines maintain their aircraft interiors, as well as demand for consumables to support the active fleets of commercial aircraft, business jets and military aircraft. For the years ended December 31, 2011 and 2010 approximately 49% and 55%, respectively, of our revenues were derived from the aftermarket. In addition, aftermarket revenues are generally driven by aircraft usage, and as such, have historically tended to recover more quickly than revenues from OEMs. As used in this Form 10-K, aftermarket sales include sales to support existing commercial, business jet and military fleets. We believe that there are substantial growth opportunities for retrofit programs for the wide-body aircraft that service international routes and that the major global airlines will need to invest in cabin interiors for their international fleets or face the prospect of losing market share on their international routes. Additionally, the expected growth in the worldwide fleet will serve to increase the size of our installed base. Opportunity to Substantially Expand Our Addressable Markets through our Consumables Management Business. Our consumables management business leverages our key strengths, including marketing and service relationships with most of the world’s airlines, commercial aircraft OEMs and their suppliers, business jet OEMs and their suppliers, maintenance, repair and overhaul centers (“MROs”), and the military. As approximately 48% of consumables demand is generated by the aftermarket, demand for aerospace hardware, fasteners, bearings, seals, gaskets, lighting products, electrical components and other consumables is expected to increase over time as the fleet expands, similar to the market for cabin interior products. The aerospace and military OEMs are increasingly outsourcing to sub-contract manufacturers, driving a channel shift, which is benefiting distributors, such as our consumables management segment, as many of these subcontractors tend to purchase through distributors. In addition, aerospace manufacturers as well as airlines and MROs are increasingly seeking companies such as our consumables management segment to provide customized single point of contact for inventory management, customized invoicing, automated forecasting and usage monitoring, centralized communications and tracking across their supply base. Backlog Driven by Aftermarket Demand from International Airlines Retrofitting Existing Fleets.We believe that many major international airlines are in the process of reinitiating or planning to reinitiate previously deferred cabin interior upgrade programs. This activity is expected to continue to be driven by both the age of the existing cabin interiors as well as the desire by many of the leading international carriers to achieve a competitive advantage by investing in cabin interior products that incorporate leading comfort amenities, thereby improving passenger loads and yields, or that reduce airline operating costs by reducing maintenance costs and/or providing lower weight and fuel burn. We believe that, as international traffic continues to grow, the life cycle of premium products, such as lie-flat international business class seats and the products comprising our super first class suites, will continue to compress as airlines seek greater competitive advantage through state-of-the-art cabin interior products. Growth in New Aircraft Introductions Leads to New Cabin Interior Product Introductions and Major Retrofit Opportunities. According to Airbus, 19 customers have placed orders for 253 of the new Airbus A380 super wide-body aircraft and 33 customers have placed 555 orders for the new A350 XWB. According to Boeing, through December 31, 2011, 65 customers have placed orders for 860 of the new B787 wide-body aircraft. We believe the airliners often use the occasion of introduction into service of a new aircraft fleet type to introduce next generation cabin interior products. In such cases, we believe airlines will also invest in programs to retrofit their existing fleets to incorporate these new interior products and configurations in order to enhance their revenue and/or cost advantages realized on the new fleets and to maintain product and service commonality. Growing Requirement for Thermal and Power Management Solutions. Demand for aerospace thermal and power management products and systems is expected to grow over the next decade as a result of changing electronics technologies at both the component and system levels as well as the continued introduction of MEA, such as the Boeing B787, B747-8 and the Airbus A350. We believe power management products have become critical components for the newer MEA and demand for innovative power management solutions should grow as power and computing power requirements increase, as space becomes more limited, and as heat dissipation and payload weight become more critical. We believe our ability to integrate advanced power management technology with industry leading thermal packaging designs into current and future cabin interior products and systems will address the expected growing demand for sophisticated power management solutions in aircraft cabin interior products. Long-Term Growth in Business Jet and VIP Aircraft Markets. Business jet deliveries were down 5% in 2011 at 726 aircraft as compared to 2010 after decreasing by 10% in 2010 as comparedto 2009. According to industry sources, new business jet deliveries in 2012 are expected to increase by approximately 10%, and average annual deliveries of new business jets are expected to increase by an approximate12% CAGR over the four-year period ending December 31, 2015. 7 Business Strategy Our business strategy is to maintain a leadership position and to best serve our customers by: ● Offering the broadest and most innovative products and services in the industry; ● Offering a broad range of engineering services including design, integration, installation, certification services and aircraft reconfiguration; ●
